DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 8/5/2022 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 6 and 15-20 have been cancelled.

Claims 23-31 are added.

Claims 1-5, 7-14, 21-31 are pending and under examination.

The rejection on claim 1-5, 7-13, 20-21 under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2014035693; US equivalent 9738719; IDS reference) in view of Zauderer (US 20050266425), Tovar (US 20160102280) and Zhao (US 20160231324) is withdrawn because none of the references teaches the feature of “co-encapsulating” (or coalescing) the first and second droplets into a single droplet for analysis. 

Accordingly, the rejection on Claim 14 under rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer, Tovar, Zhao and Rosowski (Microb Cell Fact 2018 (January) 17:3, Total 11 pages) is withdrawn. 

The rejection on Claim 1-5, 7-13, 20-22 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer and Weitz (US 20110275063) is maintained (See below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-13, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer and Weitz.

With respect to claim 1, 23, 29 and 31, Zhang teaches a method of identifying bispecific biologic, e.g. bispecific antibody or multispecific antibody IgGf for having a first target-binding moiety configured to bind to a target molecule on a first type of cell and a second target-binding moiety configured to bind to a target molecule on the second type of cells. Zhang teaches using a system providing at least two different types of cells for screening target bispecific antibody where a first type of cell was engineered to express a bispecific antibody, and a second type of cell engineered a reporter signal system therein wherein the signal in the second type cell was triggered by binding of the bispecific antibody on the surface target of the second cell (see Col. 3, line 1-15; Col. 8, line 45-65; Col. 18, line 35-65; Col. 26-27).  Zhang also teaches screening bispecific antibody which has one binding moiety specific for cytokine, e.g. IL-2 (See Col. 2, line 15-18). Zhang also teaches identifying the bispecific antibody by collecting data representative of the positive reporter molecule signal and recovering cells followed by extracting the genetic information representing the respective functional variants of the bispecific antibody (binds to two different target on different cells). See examples 1, 5-6). It is noted that Zhang uses phage libraries for screening bispecific antibody is inherently satisfied with the feature “express a single genetic variant” of bispecific or multispecific biologic. 

Assuming Zhang reference does not explicitly manipulate different genetic variants of bispecific antibody. Zauderer teaches the importance of bispecific antibodies in the therapeutic field. Bispecific antibodies provide advantages of serving cross-linking agents for receptors, resistance to natural inhibitory mechanism of natural ligand (longer half life) or triggering physiological activities other than non-existing natural ligands for therapeutic purposes (See section 0007).  Zauderer teaches screening a plurality of recombinant potential bispecific antibodies by genetic manipulating bispecific antibodies, including a single fixed light chain, a fixed heavy chain with one variable heavy chain; one fixed heavy chain, one fixed light chain, one variable heavy chain, and one variable light chain, …etc (See section 0025). The above variations between heavy, light and variable chains of antibodies satisfy the feature of introducing the first and second DNA libraries into a plurality of cells to obtain a cell library , wherein each cell of the cell library expresses substantially a single genetic-variant of the first component and a single genetic-variant of the second component in relation to each of other cells of the cell library. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Zauderer taught by introducing variant of bispecific antibody to cells to identify the functional active domains on the antibody, e.g. light chain, heavy chain, CDR1-6..etc.. Manipulating these features for screening active antibodies is well-known and commonly practiced in the field. 

As to the feature of coalescing (claim 1), or co-encapsulating (claim 23, 29), of two microdroplets into one single microdroplet or into individual semi-enclosed microchambers (claim 31) for cellular analysis, both Zhang and Zuaderer are silent.  

Weitz teaches the advantages of using microplet in cellular study, including incubating, collecting, recovering, extracting and analyzing the cellular molecules from the microdroplets. The microdroplet system provides higher efficiency for capturing and identification event. Especially using this cellular microdroplet system, one ordinary skill can avoid the self-contact or mixing contacts of multiple cells and thus more accurate analysis can be obtained (See section 0096-98). Moreover, Weitz also teaches fusing (coalescing) two microdroplets into one single droplet for cellular analysis (See section 0053 and 0061)(See Figures 3 and 4 below). Each microdroplet contains one cell type for interaction, e.g. binding between cell surface antigen from one cell and IgG antibody from another cell). 
    PNG
    media_image1.png
    307
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    357
    639
    media_image2.png
    Greyscale

 Weitz also teaches using fluorescent technique, such as dye or GFP protein as labeling for identification purpose (See section 0061). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to screen the bispecific antibody as taught by Zhang and Zauderer by applying droplet-system in screening bispecific antibody as taught by Weitz in identifying positive reporter cells and extracting the genetic information therefrom by taking advantages of, a high throughput, a high sensitivity, simpler cell-cell interaction and rapid identification with reasonable expectation of success. It is noted that two cells are needed (paired) in Zhang’s reference, i.e. a first type of cells having bispecific antibody interacting with a second type of cells having positive reporter molecule.  It would have been prima facie obvious to one ordinary skill in the field to place the two type of cells in ONE droplet for reaction, otherwise no reaction will occur because no contact of the bispecific antibody in one droplet and the reporter molecule in another droplet (See Figure 3 and 4 in Weitz). As to the repeating processes (step (b)-(d)), it is within routine practice to produce more single microdroplet and ensure quantity and quality for analysis. 

With regard to claim 2, Weitz teaches that the volume of the droplet can be as small as 0.5 nl (section 0180).

With regard to claim 4, Zauderer also teaches using peptide linker, e.g. from 5-20 amino acid residues (See section 0064).

With regard to claim 7-8 and 10, Weitz also uses flurescence label and FRET for detection purpose (See section 0185). 

With regard to claim 13, Zauderer teaches using yeast as cells for recombinant introducing genetic variant of bispecific or multispecific biologic (See section 0011, 0042 and 0191). 

Remarks from applicant concerning Weitz reference:

Applicant stated “Although Weitz discusses at paragraphs [0117] and [0121] the concept of coalescing droplets into one droplet, the specific steps now recited in claim 1 of: 
(i) encapsulating into a first droplet only one cell of the first-type cell; (ii) encapsulating into a second droplet one or more cell(s) of the second-type cell; (iii) coalescing the first and second droplets into a single droplet that contains the one cell of the first type cell and the one or more cell(s) of the second-type cell; and (iv) repeating steps (i)-(iii) to form the plurality of-10- 
Application No.: 17/221688 Filing Date: April 2, 2021compartmentalized nano-volumes, are not disclosed by the cited references, either alone or in combination. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejection.”

Applicant’s arguments have been considered but are not persuasive.

As has been discussed above (Figure 3 and 4), the coalescing two microdroplet (each having one or more cell type) into a single microdroplet for cellular analysis has been shown by Weitz.
Moreover, binding to both cell types is required to induce expression of the positive reporter molecule signal (as argued by applicants at page 11) is an inherent characteristic since no response (binding) would occur if not contact of both cell types (see above). 

Claim(s) 1-5, 7-13, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zauderer and Lee (KR20140106933; also see English Transation).

Both references of Zhang and Zauderer have been discussed above and no repeat here. 

The use of microdroplet, particularly coalescing into one single microdroplet for analysis is illustrated by Lee as shown below. 


    PNG
    media_image3.png
    390
    743
    media_image3.png
    Greyscale

The advantage of using the fusing two microdroplet (one containing target of interest and the other reporter cell) into one single microdroplet provides high efficiency, time saving and avoid of complex cellular interactions among other cells (See last paragraph of page 2). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to screen the bispecific antibody as taught by Zhang and Zauderer by applying droplet-system as taught by Lee in identifying the positive reporter in the second cell followed by recovering cells based on positive reporter signal and extracting the genetic information therein by taking advantages of, a high throughput, a high sensitivity, rapid identification with reasonable expectation of success.

With regard to claim 2, Lee teaches that the volume of the droplet can be as small as 10-15 pL (falling into the recited range) (at page 4, last paragraph).

With regard to claim 4, Zauderer also teaches using peptide linker, e.g. from 5-20 amino acid residues (See section 0064).

With regard to claim 7-8 and 10, Lee also uses fluorescent protein for detection purpose (page 9). 

With regard to claim 13, Zauderer teaches using yeast as cells for recombinant introducing genetic variant of bispecific or multispecific biologic (See section 0011, 0042 and 0191). 

With regard to claim 24, Zhang teaches conjugating potential bispecific immunoglobulin antibody at N/C- terminus with target binding moiety (See Col. 11-12). 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zauderer and Weitz as applied to claims 1-5, 7-13, 20-22 above, and further in view of Rosowski.

Claim 14 directs using yeast system for manufacturing bispecific antibodies, i.e. two haploid strains of opposite mating types for the bispecific antibody. 

Zhang reference teaches that yeast cell system can be used to produce bispecific antibodies (Col. 15, line 12-15). However, Zhang reference lacks specific details for generating bispecific antibody using yeast system. 

Rosowski reference details the procedure of generating bispecific antibodies on the surface of the yeast cells by mating different haploid (Yeast Surface Display (YSD))(See Abstract; Figure 1; page 8 both right and left column).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Rosowski to produce bispecific antibody in the yeast cellular system with reasonable expectation of success. Using genetic technique in generating bispecific antibody has been well-known and commonly practiced in the fields. The Yeast Surface Display (YS) has proven to be a versatile technology for antibody engineering and hit discovery for almost two decades. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zauderer and Lee as applied to claims 1-5, 7-13, 20-22 above, and further in view of Rosowski.

Same rationale as discussed above, therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Rosowski to produce bispecific antibody in the yeast cellular system with reasonable expectation of success. Using genetic technique in generating bispecific antibody has been well-known and commonly practiced in the fields. The Yeast Surface Display (YS) has proven to be a versatile technology for antibody engineering and hit discovery for almost two decades. 

7. 	Comment:  coalescing (co-encapsulating) two microdroplet into one single droplet for cellular analysis is known in the art as shown by Weitz and Lee references. 

					Conclusion 
8.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641